111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 September 17, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust X (the “Trust”) (File Nos. 33-1657 and 811-4492) on behalf of MFS® Blended Research® Growth Equity Fund, MFS® Blended Research® Small Cap Equity Fund and MFS® Blended Research® Value Equity Fund (the "Funds") Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter, on behalf of the Trust, as certification that the Prospectuses and the combined Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 108 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on September 11, 2015. Please call the undersigned at (617) 954-5843 or Keli Davis at (617) 954-5873 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President and Senior Counsel BEL/bjn
